273 U.S. 642
47 S.Ct. 110
71 L.Ed. 818
Herman A. UIHLEIN, August E. Uihlein, George Uihlein  et al., plaintiffs in error,v.The STATE OF WISCONSIN, Neele B. Neelen, Public  Administrator of Milwaukee County, et al.
No. 175.
Supreme Court of the United States
November 1, 1926

Messrs. George P. Miller, Edwin S. Mack, and Arthur W. Fairchild, all of Milwaukee, Wis., for plaintiff in error.
Mr. Herman L. Ekern, of Madison, Wis., for defendants in error.
PER CURIAM.


1
Reversed on the authority of Schlesinger v. Wisconsin, 270 U. S. 230, 46 S. Ct. 260, 70 L. Ed. 557, 43 A. L. R. 1224.